Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
	The information disclosure statements filed 7/17/19; 12/9/20 has been considered.

Oath/Declaration
	Oath/Declaration filed on 7/17/19 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (U.S. Patent Publication No. 2009/0071404) in view of Sung et al. (U.S. Patent Publication No. 2015/0263282).
Referring to figures 1-13, Tada et al. teaches a semiconductor manufacturing apparatus comprising:
a chamber that houses a substrate (41) provided with a first film (42/45/47);
a first gas (17, Ar) introduction module that introduces a first gas into the chamber;
a gas processing module (60, see figures 10, 11) that generates plasma discharge of the first gas in the chamber or applies radiation to the first gas in the chamber; and
a second gas (18, TiCl4) introduction module introduces a second gas containing a metal component into the chamber to cause the metal component to infiltrate into the first film (see figures 1, 2, 10-11).  It is noted that the term “generates plasma discharge of the first gas in the chamber or applies radiation to the first gas in the chamber” and “introduces a second gas containing a metal component into the chamber to cause the metal component to infiltrate into the first film” is method recitation in a device claimed.  “[E]ven though product-by-process In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Since the apparatus of Tada et al. has all of the structure recited in the claims, claimed properties or functions, such as the production of plasma, radiation and infiltrate, are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding to claim 12, the substrate (41/W) is housed in the chamber after a first pattern (45) is formed on the first film(47), and the metal component (Ti) infiltrates into the first pattern (see figure 2B).
Regarding to claim 13, the first gas is a noble gas (Ar, see figures 1-2, 10-11).
Regarding to claim 14, the second gas (TiCl4) is introduced into the chamber that contains a product produced from the first gas (see figures 1-2, 10-11).
Regarding to claim 15, a third gas (H2) introduction module that introduces, into the chamber, a third gas that oxidizes or reduces the metal component infiltrated into the first film (see figures 1-2, 10-11).
However, the reference does not clearly teach the first gas introduction module is located at a first distance from a stage that support the substrate and second gas introduction module is 
Sung et al. teaches the first gas (G3) introduction module is located at a first distance from a stage that support the substrate (110) and the second gas (G1) introduction module is located at a second distance from the stage, the second distance being smaller than the first distance (see figure 3, meeting claims 18). Regarding to claim 19, the first distance is a distance deactivating a product produced from the first gas before the product arrives at the first film. Absent a showing of unexpected result, a change in sequence involves routine optimization of process of prior art and would have been obvious to one skilled in the art at the time the invention was made.  A change in sequence/resversal of process steps is obvious under 35 USC 103 (exparte Rubin, 128 USPQ 440 (Bd. App. 1959)).  See also in re Burhans, 154 F.2d 690,69 USPQ 330 (CCPA) (meeting claim 19).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention was made would provide the first gas introduction module is located at a first distance from a stage that support the substrate and second gas introduction module is located at a second distance from the stage, the second distance being smaller than the first distance as taught by Sung et al. in Tada et al. because the process is known in the art to provide a uniform layer with a desired thickness.
Regarding to claim 20, the chamber includes a first portion housing the substrate, and a second portion into which the first and second gases are introduced, the second portion protruding from the first portion (see figures 1-2, 10-11).
Regarding to claim 21, a semiconductor manufacturing apparatus comprising:
a chamber that houses a substrate (41) provided with a first film (42/45/47);

a gas processing module (60, see figures 10, 11) that generates plasma discharge of the first gas in the chamber; and
a second gas (18, TiCl4) introduction module introduces a second gas containing a metal component into the chamber to cause the metal component to infiltrate into the first film (see figures 1, 2, 10-11).  It is noted that the term “generates plasma discharge of the first gas in the chamber or applies radiation to the first gas in the chamber” and “introduces a second gas containing a metal component into the chamber to cause the metal component to infiltrate into the first film” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Since the apparatus of Tada et al. has all of the structure recited in the claims, claimed properties or functions, such as the production of plasma, radiation and infiltrate, are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
However, the reference does not clearly teach the first gas introduction module is located at a first distance from a stage that support the substrate and second gas introduction module is 
Sung et al. teaches the first gas (G3) introduction module is located at a first distance from a stage that support the substrate (110) and the second gas (G1) introduction module is located at a second distance from the stage, the second distance being smaller than the first distance (see figure 3).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention was made would provide the first gas introduction module is located at a first distance from a stage that support the substrate and second gas introduction module is located at a second distance from the stage, the second distance being smaller than the first distance as taught by Sung et al. in Tada et al. because the process is known in the art to provide a uniform layer with a desired thickness.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (U.S. Patent Publication No. 2009/0071404) as applied to claims 11-15, 18-20 above in view of TERAKURA et al. (U.S. Patent Publication No. 2018/0068862).
Referring to figures 1-13, Tada et al. teaches a semiconductor manufacturing apparatus comprising: 
a chamber that houses a substrate (41) provided with a first film (42/45/47);
a first gas(17, Ar) introduction module that introduces a first gas into the chamber;
a gas processing module (60, see figures 10, 11); and
a second gas (18, TiCl4) introduction module introduces a second gas containing a metal component into the chamber (see figures 1, 2, 10-11).  

TERAKURA et al. teaches the first film includes at least one of a photoresist film, a self-organized film, a spin on carbon film and an amorphous carbon film (202, see paragraphs# 37-38).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention was made would provide the first film includes at least one of a photoresist film, a self-organized film, a spin on carbon film and an amorphous carbon film as taught by TERAKURA et al. in Tada et al. because determining the optimum material for the layer only involved routine skill in the art to form a desired device.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (U.S. Patent Publication No. 2009/0071404) in view of Spurlin et al. (U.S. Patent Publication No. 2014/0256128).
Referring to figures 1-13, Tada et al. teaches a semiconductor manufacturing apparatus comprising: 
a chamber that houses a substrate (41) provided with a first film (42/45/47);
a first gas(17, Ar) introduction module that introduces a first gas into the chamber;
a gas processing module (60, see figures 10, 11); and
a second gas (18, TiCl4) introduction module introduces a second gas containing a metal component into the chamber (see figures 1, 2, 10-11).  It is noted that the term “generates plasma discharge of the first gas in the chamber or applies radiation to the first gas in the chamber” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); and
Since the apparatus of Tada et al. has all of the structure recited in the claims, claimed properties or functions, such as the production of plasma, radiation, are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.),
However, the reference does not clearly teach applied radiation to the gas in the chamber.
Spurlin et al. teaches remote plasma includes one or more of radicals, ions, and UV radiation from the reducing gas species (see paragraph# 12-15).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention was made would applied radiation the gas in the chamber as taught by Spurlin et al. in Tada et al. because the process is known in the art to reduce metal oxide on the surface of the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893